

Exhibit 10.1
 


 
FIRST AMENDMENT TO
 
REVOLVING CREDIT AGREEMENT
 
THIS FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Amendment”), is made
and entered into as of May 17, 2007, by and among BRISTOW GROUP INC., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
and lenders from time to time party hereto (the “Lenders”), SUNTRUST BANK, in
its capacity as administrative agent for the Lenders (the “Administrative
Agent”), as issuing bank (the “Issuing Bank”) and as swingline lender (the
“Swingline Lender”) JPMORGAN CHASE BANK, NATIONAL ASSOCIATION as Syndication
Agent, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Documentation Agent (the
“Documentation Agent”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
certain Revolving Credit Agreement, dated as of August 3, 2006 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Credit Agreement), pursuant to which
the Lenders have made certain financial accommodations available to the
Borrower;
 
WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Lenders are willing to do so;
 
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Lenders and the
Administrative Agent agree as follows:
 
1.  Amendments.
 
  Section 7.1(f) of the Credit Agreement is hereby amended by replacing
“$200,000,000” with “$325,000,000”.
 
2.  Conditions to Effectiveness of this Amendment.  Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Lenders hereunder, it is understood and agreed that this Amendment shall not
become effective, and the Borrower shall have no rights under this Amendment,
until the Administrative Agent shall have received (i) reimbursement or payment
of its costs and expenses incurred in connection with this Amendment or the
Credit Agreement (including reasonable fees, charges and disbursements of King &
Spalding LLP, counsel to the Administrative Agent), and (ii) executed
counterparts to this Amendment from the Borrower, each of the Guarantors and the
Lenders.
 
3.  Representations and Warranties.  To induce the Lenders and the
Administrative Agent to enter into this Amendment, each Loan Party hereby
represents and warrants to the Lenders and the Administrative Agent:
 
  Each Loan Party (i) is duly organized, validly existing and in good standing
as a corporation, partnership or limited liability company under the laws of the
jurisdiction of its organization, (ii) has all requisite power and authority to
carry on its business as now conducted, and (iii) is duly qualified to do
business, and is in good standing, in each jurisdiction where such qualification
is required, except where a failure to be so qualified would not reasonably be
expected to result in a Material Adverse Effect;
 
  The execution, delivery and performance by each Loan Party of this Amendment
(i) are within such Loan Party’s organizational powers and have been duly
authorized by all necessary organizational, and if required, shareholder,
partner or member, action, (ii) do not require any consent or approval of,
registration or filing with, or any action by, any Governmental Authority,
except those as have been obtained or made and are in full force and effect,
(iii) will not violate any Requirements of Law applicable to Borrower or any of
its Subsidiaries or any judgment, order or ruling of any Governmental Authority,
(iv) will not violate or result in a default under any indenture, material
agreement or other material instrument binding on the Borrower or any of its
Subsidiaries or any of its assets or give rise to a right thereunder to require
any payment to be made by the Borrower or any of its Subsidiaries and (v) will
not result in the creation or imposition of any Lien on any asset of the
Borrower or any of its Subsidiaries, except Liens (if any) created under the
Loan Documents;
 
  This Amendment has been duly executed and delivered for the benefit of or on
behalf of each Loan Party and constitutes a legal, valid and binding obligation
of each Loan Party, enforceable against such Loan Party in accordance with its
terms except as the enforceability hereof may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditors’
rights and remedies in general; and
 
  After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects, and no Default or Event of Default has
occurred and is continuing as of the date hereof.
 
4.  Reaffirmations and Acknowledgments.
 
  Reaffirmation of Guaranty.  Each Guarantor consents to the execution and
delivery by the Borrower of this Amendment and jointly and severally ratify and
confirm the terms of the Subsidiary Guaranty Agreement with respect to the
indebtedness now or hereafter outstanding under the Credit Agreement as amended
hereby and all promissory notes issued thereunder. Each Guarantor acknowledges
that, notwithstanding anything to the contrary contained herein or in any other
document evidencing any indebtedness of the Borrower to the Lenders or any other
obligation of the Borrower, or any actions now or hereafter taken by the Lenders
with respect to any obligation of the Borrower, the Subsidiary Guaranty
Agreement (i) is and shall continue to be a primary obligation of the
Guarantors, (ii) is and shall continue to be an absolute, unconditional, joint
and several, continuing and irrevocable guaranty of payment, and (iii) is and
shall continue to be in full force and effect in accordance with its
terms.  Nothing contained herein to the contrary shall release, discharge,
modify, change or affect the original liability of the Guarantors under the
Subsidiary Guaranty Agreement.
 
  Acknowledgment of Perfection of Security Interest.  Each Loan Party hereby
acknowledges that, as of the date hereof, the security interests and liens
granted to the Administrative Agent and the Lenders under the Credit Agreement
and the other Loan Documents are in full force and effect, are properly
perfected and are enforceable in accordance with the terms of the Credit
Agreement and the other Loan Documents.
 
5.  Effect of Amendment.  Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Loan Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Borrower to the Lenders and the
Administrative Agent.  The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.  This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.
 
6.  Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.
 
7.  No Novation.  This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement or an accord and
satisfaction in regard thereto.
 
8.  Costs and Expenses.  The Borrower agrees to pay on demand all costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for the
Administrative Agent with respect thereto.
 
9.  Counterparts.  This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument.  Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.
 
10.  Binding Nature.  This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.
 
11.  Entire Understanding.  This Amendment sets forth the entire understanding
of the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.
 
[Signature Pages To Follow]

      
        -  -      
    
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Borrower and the Guarantors, by their
respective authorized officers as of the day and year first above written.
 
BORROWER:


BRISTOW GROUP INC.




By:           
Name:
Title:


GUARANTORS:


AIR LOGISTICS, L.L.C.




By:           
Name:
Title:


AIR LOGISTICS OF ALASKA, INC.




By:           
Name:
Title:


GRASSO CORPORATION




By:           
Name:
Title:


GRASSO
PRODUCTION                                                                MANAGEMENT,
INC.




By:           
Name:
Title:




MEDIC SYSTEMS, INC.




By:           
Name:
Title:


AIRLOG INTERNATIONAL, LTD.




By:           
Name:
Title:

      
        [SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT]      
      
        
      
    
 
 

--------------------------------------------------------------------------------

 

LENDERS:


SUNTRUST BANK
as Administrative Agent, as Issuing Bank, as Swingline Lender and as a Lender






By                                                                           
Name:
Title:



      
        [SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT]      
    
 
 

--------------------------------------------------------------------------------

 



JP MORGAN CHASE BANK, NATIONAL ASSOCIATION, as Syndication Agent and as a Lender






By                                                                           
Name:
Title:



      
        [SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT]      
    
 
 

--------------------------------------------------------------------------------

 



WELLS FARGO BANK, NATIONAL ASSOCIATION as Documentation Agent and as a Lender






By                                                                           
Name:
Title:

      
        [SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT]      
      
        
      
    
 
 

--------------------------------------------------------------------------------

 



WHITNEY NATIONAL BANK, as a Lender






By
Name:
Title:

      
        [SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT]      
    
 
 

--------------------------------------------------------------------------------

 



BANK OF AMERICA, N.A., as a Lender






By
Name:
Title:


 

      
        [SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT]      
    
 
 

--------------------------------------------------------------------------------

 
